*935“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner’s underlying motion to dismiss the indictment was determined in an order of the County Court, Rockland County, dated June 7, 2011. The petitioner’s remedy is to raise his claims on direct appeal from any judgment of conviction which may ultimately be rendered (see Matter of Randall v McGann, 76 AD3d 713 [2010]; see generally Matter of Billings v Erlbaum, 306 AD2d 526 [2003]).
Accordingly, the petitioner failed to demonstrate a clear legal right to the relief sought. Angiolillo, J.R, Dickerson, Lott and Miller, JJ., concur.